      Case 2:20-cv-02872 Document 1 Filed 03/27/20 Page 1 of 1 Page ID #:1

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


ADAM BRANDY , et al.                                      2:20−cv−02872
                                        PLAINTIFF(S)

       v.
GAVIN NEWSOM , et al.

                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  3/27/2020
Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

You have attempted to open this case electronically but have failed to upload successfully the
required PDF version of any initiating document, such as a complaint or notice of removal.
You must file an initiating document within two business days of this notice or the docket for
this case number will be closed.




Other Error(s):




                                         Clerk, U.S. District Court

Dated: March 27, 2020                    By: /s/ Jeannine Tillman jeannine_tillman@cacd.uscourts.gov
                                            Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
